NAVE, J.
I am' unable to concur in the conclusion reached by the majority of the court. The minutes of the meeting of the board of directors of May 20, 1903, record the following, among other transactions:—
*234“The president reported that Mr. Albert Steinfeld, who had conducted the negotiations with the Imperial Copper Company, had again .submitted for acceptance, the proposition which he had heretofore submitted in writing on July 15th, 1901, with the modifications, however, that this company shall pay to him forthwith in cash, the sums of money, which in said proposition were required to be paid on October 15th, 1901, . . . and that this company shall also assume and pay all obligations, which he, said Steinfeld, has incurred in conducting the negotiations and in making the sale of said mining claims and property to the Imperial Copper Company and keep him free and harmless from any and all expense and loss which may arise by reason of any claim or asserted claim, of any person whatsoever, for or on account of or arising out of or connected with the present sale and, negotiations or any past negotiation or transaction in regard to said mining claims or any of them. And particularly that this company shall assume and pay unto N. O. Murphy the commissions which he, said Steinfeld, agreed to pay to said Murphy, to wit, the sum'of $25,000, said agreement being made for and on behalf of this company and also shall keep him harmless from loss, damage or expense, by reason of the asserted claim of one J. M. Burnett for commission.
“Also that this company shall indemnify him against loss, damage and expense, by reason of his having guaranteed the titles to the mining claims sold or agreed to be sold to said Imperial Copper Company, as is set forth in the guarantee agreement heretofore submitted to this meeting. . . . He then submitted the agreement between this company, the said Mammoth Copper Company, and Albert Steinfeld, on this point, and also covering the matter of guarantee.
“After a full consideration the following resolutions were unanimously adopted, to wit:
“(1) ‘Resolved, that all of the acts of the president and secretary of this corporation, and all papers, agreements and deeds signed by them for or on behalf of this corporation in the matter of the negotiation and sale by this company’s property to the Imperial Copper Company, be, and the same hereby are, ratified, approved and confirmed.’
“(2) ‘Resolved, that the proposition of Albert Steinfeld as herewith submitted be, and the same hereby is accepted, and *235that he, said Steinfeld, be forthwith paid by this corporation the sum of eighteen thousand one hundred and seventeen dollars ($18,117.00) and out of the first moneys received by this company upon the promissory notes of the Imperial Copper Company, he, said Steinfeld, as treasurer of this company, shall retain sufficient moneys to pay the amount necessary to be paid to Margaret Francis and Julius H. Volkert under the agreement with them aforesaid; and to pay to the assigns or legal representatives of Carl S. Neilson (he being now deceased) and to Mary Neilson, the amount necessary to be paid under the agreement with said Neilsons aforesaid; and, when said amounts respectively become due, to pay the same to the parties entitled thereto.’
“(3) 'Resolved, that Albert Steinfeld, as treasurer of this company, be and he is hereby authorized to pay N. O. Murphy whatever commissions may be coming to him.’
“(4) 'Resolved, that the agreement this day made by the president and secretary of the corporation with the Mammoth Copper Company and Albert Steinfeld, in rega,rd to the disposition of the proceeds of the sale this day made to the Imperial Copper Company, and indemnifying said Steinfeld, be, and the same is hereby ratified, approved, and confirmed.’
''(5) 'Resolved, that the president and secretary of this corporation be, and they are hereby authorized, empowered and directed, in such manner and form as they deem necessary or proper, to indemnify said Steinfeld, against all loss, damage and expense that may arise to him by reason of his having guaranteed the titles to the properties so sold, or agreed to be sold to the said Imperial Copper Company and that he, and they hereby are, authorized, empowered and directed to do or cause to be done all things, and to execute all papers, documents or other writings, which they deem necessary in the premises.’ ”
The figures in parentheses prefacing the paragraphs of the resolutions are not in the original minutes, but are placed there by me for convenience of reference. The agreement mentioned in paragraph numbered 4 is that set forth in the majority opinion. I concur in the opinion of the majority of the court, that this agreement was rescinded in its entirety, for the reasons stated. But the proposition of July 15, 1901, referred to in the first portion of the minutes quoted, was a *236proposition by Albert Steinfeld to the effect that upon reimbursement by the company for certain expenses he would hold the English group of mines and the three hundred shares of Neilsen stock in trust for the company. It is my view that upon the renewal and formal acceptance of that offer as recorded in these minutes, the beneficial ownership of the Neil-, sen stock and of the proceeds of the sale of those mines was established in the company, irrespective of former circumstances of ownership. (For brevity’s sake I am not stating precisely the facts- as to the Neilsen stock. It stands in somewhat different situation from that of the English group of mines, and the proceeds thereof, but the difference is immaterial with reference to the point.I am making.) Regarding the matter contained in the quoted minutes, there is no dispute. At the stockholders’ meeting on December 26, 1903, Mr. Ives, as Mr. Steinfeld’s attorney, produced a copy of the complaint filed in San Francisco by Mr. Zeckendorf, in which, the latter sought a judicial annulment of the agreement referred to in paragraph 4 of the minutes. In that complaint Zeckendorf set forth in Jieec verba the resolutions which I have numbered 4 and 5, and prayed for their annulment, together with the agreement. Mr. Ives read and there was entered upon the minutes of the stockholders’ meeting, the prayer of that complaint, a portion of which is: “That the resolution and agreement therein referred to be declared null and void.” The minutes of the stockholders’ meeting disclose that the only resolution or resolutions referred to at any time in the meeting were the two paragraphs quoted in the Zeckendorf complaint. The stockholders unanimously adopted the following resolution: “Resolved, that the agreement executed on May 20th, by the president and secretary of the corporation with the Mammoth Copper Company and Albert Steinfeld, a copy of which is hereto annexed, be, and the same is, hereby rescinded; and that the said agreement and the resolution of the directors passed on said day, be declared null and void.” The agreement annexed was the agreement quoted in the opinion in this case. What resolution was rescinded? Manifestly, not the entire body of resolutions which I have quoted. Manifestly, to my mind, the resolution rescinded was the only resolution referred to in anywise at the stockholders’ meeting, — viz., the paragraphs set forth in Zeckendorf’s complaint, which in my *237extract from the minutes are paragraphs 4 and 5. The acceptance of Steinfeld’s renewed offer of July 15, 1901, was untouched by the rescission. The sole effect of the rescission sought to be made by the stockholders would be to remove from Steinfeld the custody of the proceeds of the sale. If the directors and officers of the company went further than this and undertook to rescind the resolution or acts of the company by which the ownership of the Neilson stock, or of the proceeds of the sale of the mines, became established in the company, and to donate to, or revest in, if originally vested in, Steinfeld that stock or those proceeds, their acts being the acts of Steinfeld dealing with Steinfeld (adopting, as we should, the court’s finding that the board of directors and the officers of the company were entirely under Steinfeld’s domination), they cannot be countenanced or recognized as effective.
Therefore, while the findings of fact seem to refer to the agreement quoted in the opinion, as establishing the ownership of the proceeds of the sale in the company, the error is not material; the offer by Steinfeld, and its acceptance, effected on the same day as the execution of this indemnity agreement, the execution of which was but a partial fulfillment of the conditions attached by Steinfeld to the offer, in my opinion accomplished the adjustment of the ownership of those proceeds, and of the Neilson stock. To determine this fact, a retrial is unnecessary.
There appearing no other error in the record, the judgment should be affirmed.